                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION

                                      )
    ROY A. TOWNS,                     )
                                      )
         Plaintiff,                   )
                                      )    No. 17-2603
                                      )
    v.                                )
                                      )
    TENNESSEE DEPARTMENT OF           )
    AGRICULTURE,                      )
                                      )
         Defendant.                   )
                                      )
                                      )
                                      )
                                      )

                                  ORDER


         Before the Court is the Magistrate Judge’s Report and

Recommendation (the “Report”), dated February 21, 2019.               (ECF

No. 52.)       The Report recommends granting Defendant Tennessee

Department of Agriculture’s (“TDA’s”) December 12, 2018 Motion

for Summary Judgment.      (ECF Nos. 42, 43.)    Plaintiff Roy A. Towns

filed an objection to the Report on March 8, 2019.               (ECF No.

53.)     TDA responded to Towns’s objection on March 13, 2019.

         For the following reasons, Towns’s objection is OVERRULED.

The Magistrate Judge’s order is ADOPTED.               TDA’s Motion for

Summary Judgment is GRANTED. 1


1     Because the Court grants TDA’s Motion for Summary Judgment, it need
not address TDA’s March 27, 2018 Motion to Dismiss for Failure to State a
Claim. That Motion is DENIED AS MOOT.
   I.   Background

     Towns does not object to the Magistrate Judge’s findings of

fact.   Those findings are adopted.    See Thomas v. Arn, 474 U.S.

140, 150 (1985).     The following is a summary of the findings

that are relevant to Towns’s objections.

     Towns worked for the Shelby County Health Department as an

environmentalist in its Environmental Health and Food Safety

Division.    (Report, ECF No. 52 at 452.)     Towns has never worked

for TDA.    (Id.; Towns Dep., ECF No. 44-2 at 356.)    Shelby County

has a contract with TDA “to assist in conducting retail food

inspections under the Tennessee Retail Food Safety Act,” and

Towns was one of the environmentalists charged with conducting

inspections.    (See ECF No. 52 at 452–53.)    The TDA-Shelby County

contract requires Shelby County to “conduct regular inspections

of every food establishment . . . within Shelby County” at

intervals set by TDA.   (Id.)   The contract requires Shelby County

to train inspectors according to a TDA curriculum within a

specified time after hiring, dictates the inspectors’ methods,

and gives TDA the right to audit up to ten percent of Shelby

County inspectors a year.    (Id. at 453.)

     In October 2015, Towns and a        fellow inspector, Lillie

Roberts, were selected to be audited by TDA.      (Id. at 454.)   The

audit occurred on October 13, 2015.    (Id.)    On October 27, 2015,

Towns received an email containing his and Roberts’s individual

                                  2
audit results.      (Id.)    In a report attached to the email, the

TDA auditor called Roberts a “true asset to the program,” said

Towns failed the audit, and requested an action plan from Shelby

County detailing the remedial training that Shelby County would

give Towns.        (Id.)    On October 28, 2015, Towns was informed

that he could no longer conduct inspections and had to attend

remedial training. (Id. at 455.)

      On    November   9,    2015,    Towns     filed   a   charge   of   sex

discrimination and retaliation with the EEOC.                (Id.)   In the

EEOC charge, Towns said “[TDA] indicated that I failed an audit

and a female employee did not. I believe that my employer told

the     State   agency’s    auditor   of   my    previous    complaints    of

discrimination.” (Id.)

      On August 18, 2017, Towns filed this pro se complaint

against TDA, which he amended on August 25, 2017.               (ECF No. 1,

9.)   He alleges that he suffered employment discrimination based

on sex and race and that Shelby County retaliated against him

for protected activity under Title VII, 42 U.S.C. § 200e-16.

(See generally id.)

  II.      Standard of Review

           A. Report and Recommendation

      Congress enacted 28 U.S.C. § 636 to relieve the burden on

the federal judiciary by permitting the assignment of district-

court duties to magistrate judges.         See United States v. Curtis,

                                      3
237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States,

490 U.S. 858, 869-70 (1989)); see also Baker v. Peterson, 67 F.

App’x 308, 310 (6th Cir. 2003).

     For     dispositive   matters,         “[t]he   district   judge     must

determine de novo any part of the magistrate judge’s disposition

that has been properly objected to.”                 See Fed. R. Civ. P.

72(b)(3); 28 U.S.C. § 636(b)(1).             After reviewing the evidence,

the court is free to accept, reject, or modify the magistrate

judge’s     proposed   findings    or       recommendations.     28     U.S.C.

§ 636(b)(1).     The district court is not required to review --

under a de novo or any other standard -- those aspects of the

report and recommendation to which no objection is made.                   See

Arn, 474 U.S. at 150.        The district court should adopt the

magistrate judge’s findings and rulings to which no specific

objection is filed.     See id. at 151.

          B. Summary Judgment

     Under Federal Rule of Civil Procedure 56, on motion of

either party, the court “shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).           The moving party must show that the

nonmoving     party,    having     had       sufficient   opportunity      for

discovery, lacks evidence to support an essential element of his



                                        4
case.   See Fed. R. Civ. P. 56(c)(1); Peeples v. City of Detroit,

891 F.3d 622, 630 (6th Cir. 2018).

     When confronted with a properly supported motion for summary

judgment, the nonmoving party must set forth specific facts

showing that there is a genuine dispute for trial.   See Fed. R.

Civ. P. 56(c).   “A ‘genuine’ dispute exists when the plaintiff

presents ‘significant probative evidence’ ‘on which a reasonable

jury could return a verdict for her.’”   EEOC v. Ford Motor Co.,

782 F.3d 753, 760 (6th Cir. 2015) (en banc) (quoting Chappell

v. City of Cleveland, 585 F.3d 901, 913 (6th Cir. 2009)).    The

nonmoving party must do more than simply “show that there is

some metaphysical doubt as to the material facts.”        Lossia

v. Flagstar Bancorp, Inc., 895 F.3d 423, 428 (6th Cir. 2018)

(quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 586 (1986)).      The nonmovant must identify specific

evidence in the record that would be sufficient to justify a

trier of fact’s decision in the nonmovant’s favor.   See Fed. R.

Civ. P. 56(c)(1); Hanson v. Madison Cty. Det. Ctr., 736 F. App'x

521, 527 (6th Cir. 2018).

     Although summary judgment must be used carefully, it “is an

integral part of the Federal Rules as a whole, which are designed

to secure the just, speedy, and inexpensive determination of

every action[,] rather than a disfavored procedural shortcut.”



                                 5
FDIC v. Jeff Miller Stables, 573 F.3d 289, 294 (6th Cir. 2009)

(internal quotation marks and citations omitted).

 III.   Analysis

        A. Timeliness

     TDA argues that the Court should not consider Towns’s

objections because they are untimely.     (See ECF No. 54 at 477.)

The Report was docketed on February 21, 2019.        (ECF No. 52.)

The time to object expired fourteen days later on March 7, 2019.

Towns filed his objection on March 8, 2019.         (ECF No. 53.)

Ordinarily, the failure to timely object waives the right to de

novo review by the district court.    See United States v. Walters,

638 F.2d 947, 949-50 (6th Cir. 1981); Arn, 474 U.S. at 149-50.

     At its discretion, a district court may nonetheless consider

a late-filed objection to a report and recommendation.        See,

e.g., Cross v. Comm'r of Soc. Sec., No. 1:07-cv-1260, 2008 WL

5071714, at *2 (W.D. Mich. Nov. 24, 2008).     The waiver rule “is

non-jurisdictional and may be excused ‘in the interests of

justice.’”    Barnes v. Mich. Dep't of Corr., No. 18-1410, 2018 WL

4899100, at *1 (6th Cir. July 17, 2018) (quoting Arn, 474 U.S.

at 155).     Given Towns’s pro se status and the delay of only one

day, the Court will excuse Towns’s failure to timely object.




                                  6
         B. Proper Standard Under Title VII

       Towns argues that the Report mistakenly applies the “joint-

employer” test to determine his employment status.                (ECF No. 53

at 472–73.)    He contends that the common-law agency test is the

correct standard.      (See id.)     In the Report and Recommendation

on TDA’s Motion to Dismiss, the Magistrate Judge determined that

“the common law agency test articulated in [Nationwide Mutual

Insurance Co. v. Darden, 503 U.S. 318 (1992),] . . . is the

appropriate test to apply to determine whether Towns would

qualify as TDA’s employee . . . .”               (ECF No. 24 at 227.)     In the

instant Report, the Magistrate Judge concluded that the joint-

employer test should be used.        (Report, ECF No. 52 at 464.)

       Title VII prohibits employers from discriminating against

“any    individual   with   respect         to    his   compensation,     terms,

conditions,    or    privileges    of       employment,    because   of     such

individual's race, color, religion, sex, or national origin[.]”

42 U.S.C. § 2000e–2(a)(1).         Title VII also prohibits employers

from   retaliating    against     their     employees     or   applicants    for

employment “because [they] ha[ve] opposed any practice made an

unlawful employment practice by [Title VII], or because [they]

made a charge, testified, assisted, or participated in any manner

in an investigation, proceeding, or hearing under [Title VII].”

Id. § 2000e–3(a).      The existence of an employment relationship

between Towns and TDA is a necessary element of Towns’s Title

                                        7
VII claims.    See id. § 2000e-2(a); Morris v. Oldham Cty. Fiscal

Ct., 201 F.3d 784, 795 (6th Cir. 2000).

     The Sixth Circuit has applied both the common-law agency

test and the joint-employer test to determine whether a plaintiff

is an employee within the meaning of Title VII.                          See Shah

v. Deaconess      Hosp.,    355   F.3d       496,   499–500    (6th   Cir.   2004)

(common-law agency test); Bryson v. Middlefield Volunteer Fire

Dep’t, Inc., 656 F.3d 348, 353 (6th Cir. 2011) (common-law agency

test); Sanford v. Main Street Baptist Church Manor, Inc., 449

Fed. App'x 488, 491 (6th Cir. 2011) (assuming in dicta that the

Sixth   Circuit    recognizes     a   joint-employer          theory);   E.E.O.C.

v. Skanska USA Bldg., Inc., 550 F. App'x 253, 255 (6th Cir. 2013)

(joint-employer test).

     The joint-employer test has a narrower application than the

common-law test.           The joint-employer test applies when two

independent entities simultaneously employ certain workers to

carry out the entities’ interrelated business activities.                     See

Elkin v. McHugh, 993 F. Supp. 2d 800, 806 (M.D. Tenn. 2014).                   If

an entity is not a plaintiff’s direct employer, it may still be

liable “under Title VII pursuant to a joint-employer theory.”

Skanska, 550 F. App'x at 256.            Entities are joint employers if

they “‘share or co-determine those matters governing essential

terms and conditions of employment.’” Id. (quoting Carrier Corp.

v. NLRB, 768 F.2d 778, 781 (6th Cir. 1985)).                  The major factors

                                         8
in this determination are the ability to hire, fire, discipline,

affect compensation and benefits, and direct and supervise work.

See id.; Sanford v. Main St. Baptist Church Manor, Inc., 449 F.

App’x 488, 495 (6th Cir. 2011).

      TDA and the Shelby County Health Department cooperate to

carry out food safety inspections in Shelby County. (See Report,

ECF No. 52 at 453.)        It is undisputed, however, that Towns is

directly employed by Shelby County, not TDA.               (Id. at 464.)

TDA’s liability under Title VII depends on whether it meets the

definition of a joint-employer.

      The   Magistrate     Judge   applied    the   correct   standard   to

determine Towns’s employment status.           Towns’s objection to the

standard applied in the Report is OVERRULED.

        C. Towns’s Remaining Objections

      The   Court    understands    the   second    section   of   Towns’s

objection memorandum to make three arguments: (1) TDA has failed

to produce sufficient evidence to warrant summary judgment in

its   favor;   (2)   the     Magistrate      Judge’s   recommended   legal

conclusions on TDA’s earlier Motion to Dismiss conflict with the

Report; and (3) the caselaw addressing employment status under

Title VII is unsettled and thereby constitutes a genuine dispute

of material fact precluding summary judgment.            (See ECF No. 53

at 473–74.)



                                     9
     Towns’s primary argument appears to be that TDA failed to

cite sufficient evidence warranting summary judgment in its

favor.   (See ECF No. 53 at 473.)           Towns contends that TDA “failed

to provide evidence disputing [Towns’s] allegations . . . .”

(Id. at 473–74.)        Towns misunderstands the standard for summary

judgment.    To succeed at this juncture, TDA must show that there

“is no genuine dispute as to any material fact” and that it “is

entitled to judgment as a matter of law.”            Fed. R. Civ. P. 56(a).

A party asserting that a fact cannot be genuinely disputed must

support that assertion by: “(A) citing to particular parts of

material in the record . . .; or (B) showing . . . that an

adverse party cannot produce admissible evidence to support the

fact.”      Fed.   R.   Civ.   P.   56(c)(1)(A),     (B).      TDA    need   not

affirmatively disprove Towns’s allegations.                 TDA cited to the

TDA-Shelby    County     contract,     Towns’s     deposition,       and   other

materials to show that no employment relationship existed between

Towns and TDA.     (See ECF No. 43 at 298–99.)         TDA argued that the

absence of an employment relationship entitles it to a judgment

as a matter of law.       (Id.)     The Magistrate Judge determined that

TDA had met its burden as the party moving for summary judgment.

The Court agrees.

     Once TDA had met its burden to show that there were no

issues precluding summary judgment, the burden shifted to Towns

to show that there was a genuine issue of fact remaining for

                                       10
trial.      The party opposing summary judgment must set forth

specific facts showing that there is a genuine issue for trial.

See Fed. R. Civ. P. 56(c).         The Magistrate Judge concluded

that Towns had failed to carry his burden in opposing summary

judgment.    Towns’s objection to the Report on the grounds that

TDA failed to produce evidence rebutting Towns’s allegations is

OVERRULED.

     Towns argues that summary judgment for TDA is improper

because of an alleged conflict between the Magistrate Judge’s

earlier Report and Recommendation on TDA’s Motion to Dismiss and

the instant Report.     The earlier Report recommended that, based

on Towns’s Amended Complaint and the documents attached to it,

Towns had plausibly pled he was an employee of TDA.        (See ECF

No. 24 at 223–29.)    The instant Report, however, recommends that

summary judgment is appropriate because Towns has never been an

employee of TDA.     (See ECF No. 52 at 464–68.)   Towns argues that

the different outcomes are inconsistent because the Magistrate

Judge considered the TDA-Shelby County contract at both stages.

He contends that it is illogical to conclude that the provisions

of the contract are sufficient to state a claim for Title VII

liability against TDA, but that the same contractual provisions

are insufficient to raise a genuine issue of material fact.

     Although Towns alleged sufficient facts to withstand a

motion to dismiss, it does not follow that his claims will

                                  11
survive a motion for summary judgment.                 As the Magistrate Judge

explained, “[a]t the summary judgment stage, Towns may no longer

rely on the allegations in his complaint and must instead point

to specific evidence supporting these allegations.”                  (ECF No. 52

at 468 n.6.)      The Magistrate Judge concluded that the TDA-Shelby

County contract and the other evidence submitted by Towns did

not raise a genuine dispute of fact about whether Towns was an

employee     of   TDA.       There    is     no    inconsistency   between    the

Magistrate Judge’s Reports.               Towns’s objection on that basis is

OVERRULED.

        Towns argues that TDA’s Motion for Summary Judgment should

be    denied      because         there     is     “increasing     dispute    and

indecisiveness”      in     the    caselaw       addressing   employment   status

under Title VII.         (ECF No. 53 at 474.)          Towns’s argument is not

well-taken.       Assuming uncertainty exists in this area of the

law, it is appropriate for the Court to determine the applicable

law   at   the    summary    judgment       stage.      The   question   of   what

constitutes the applicable law in this case is a purely legal

matter, not a genuine issue of material fact for trial.                    Towns’s

objection on that ground is OVERRULED.

  IV.      Conclusion

      For the foregoing reasons, Towns’s objection is OVERRULED.

The Report is ADOPTED.             TDA’s Motion for Summary Judgment is

GRANTED.

                                           12
So ordered this 14th day of March, 2019.



                               /s/ Samuel H. Mays, Jr.
                              SAMUEL H. MAYS, JR.
                              UNITED STATES DISTRICT JUDGE




                              13
